Citation Nr: 0106314	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for intervertebral disc syndrome at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from February 1957 to January 
1958.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, (the RO) which denied entitlement to an increased 
rating for intervertebral disc syndrome at L5-S1.  

The March 1999 rating decision also denied entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  The veteran did not file a 
timely Notice of Disagreement with respect to this rating 
decision.  Accordingly, that issue is not on appeal and will 
be discussed no further herein.
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.202, 20.302 (2000); Manlicon v. West, 12 Vet. App. 238 
(1999). 

In an October 2000 appellant's brief, the veteran's 
representative raised the issue of entitlement to service 
connection for a back disability as due to the service-
connected intervertebral disc syndrome at L5-S1 and cervical 
strain.  He asserts that a February 1999 VA examination 
report shows that the veteran has a nonservice-connected back 
disability which may be aggravated by the service-connected 
disability.  Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board refers this issue to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].   


REMAND

The veteran's service-connected intervertebral disc syndrome 
at L5-S1 is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claim of entitlement to a disability 
evaluation in excess of 20 percent for intervertebral disc 
syndrome at L5-S1.  

Factual background

Service connection for intervertebral disc syndrome was 
established in July 1979.  A 20 percent rating was assigned 
effective April 2, 1979.  The 20 percent rating has been in 
effect since that date. 

The evidence shows that on February 27, 1995, the veteran was 
in a motor vehicle accident in which he sustained injuries to 
his back.  A May 1995 private medical record by Dr. G.D. 
reveals that the veteran reported having pain in the low back 
with burning and pins and needles in the bilateral lower 
extremities with numbness in the last three toes in the right 
foot since the February 1995 motor vehicle accident.  Dr. 
G.D. indicated that he reviewed an April 1995 Magnetic 
Resonance Imaging report and agreed with the diagnosis of 
disc desiccation at L2-3 and L4-5 with a central protrusion 
at L4-5 and a minimal annular bulge at L5-S1.  A June 1995 
lumbar myelogram revealed diffuse L3-4 disc bulge with a mild 
degree of canal stenosis, diffuse L4-5 disc bulge and 
probable small left sided disc herniation creating moderate 
spinal stenosis; and moderate facet arthrosis at L3-4, L4-5, 
and L5-S1.  

In April 1998, the veteran underwent decompressive bilateral 
laminectomies at L4-5 for decompression of the stenotic canal 
and a posterior lumbar interbody arthrodesis using the 
autogenous bone graft L4-5.  

A February 1999 VA examination includes a diagnosis of 
intervertebral disc syndrome at L5-S1, status post lumbar 
laminectomy.  The examiner noted the 1995 motor vehicle 
accident and indicated that it was implicated in the 
veteran's disability picture.  A February 1999 VA X-ray 
examination of the lumbar spine revealed a transitional S1 
vertebral body, Grade I L5-S1 spondylolisthesis with disc 
space narrowing and L4-L5 laminectomy.  

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999). The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service. The percentage ratings represent, as far as 
practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals of Veterans Claims held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that the assistance provided by the VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  

Reasons for remand

It appears from the medical evidence of record, which has 
been condensed above, that the veteran may have sustained 
additional disability to his lumbar spine due to the February 
1995 motor vehicle accident. 

The VA examiner who performed the February 1999 VA 
examination observed that the veteran was able to work before 
the 1995 motor vehicle accident and was not able to work 
after the accident.  The examiner clearly ascribed some of 
the veteran's current back pathology to the intercurrent 
injury.  However, the examiner did not make it clear  what 
current back symptomatology is due to the service-connected 
intervertebral disc syndrome at L5-S1 and what symptomatology 
is due to the injuries from the motor vehicle accident in 
February 1995.

In addition, as noted by the Board in the Introduction, the 
veteran's representative has raised the issue of whether the 
veteran has a non-service-connected back disability due to 
the 1995 accident which may be aggravated by the service-
connected back disability.  Although the Board does not read 
the February 1999 VA examination report as necessarily 
indicating that there are two separate back disabilities, one 
due to service and one due to the 1995 accident, the Board 
believes that this matter should be clarified.  

Finally, a medical examination is also needed to determine 
the severity of the service-connected intervertebral disc 
syndrome at L5-S1 including the degree of functional loss due 
to the service-connected disability.  See DeLuca, supra.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
any lumbar spine disorder.  Any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records. Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
the service-connected intervertebral disc 
syndrome at L5-S1.  The veteran's VA 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.   
The examiner should respond to the 
following inquiries:

(a)  Did the veteran incur additional 
disability to the lumbar spine due to the 
February 1995 motor vehicle accident?  If 
so, such additional symptomatology should 
be identified?  If the examiner is unable 
to distinguish  symptomatology attributed 
to the service-connected disability and 
that attributed to other causes, this 
should be so indicated in the examination 
report.

(b)  What medical complaints, symptoms, 
and clinical findings may be attributed 
to the veteran's service-connected 
intervertebral disc syndrome of L5-S1?   

(c)   With respect to the service-
connected back disability, the examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this finding.  
The functional loss should be expressed 
in terms of additional range of motion 
loss.  The examiner should also indicate 
if there is any clinical evidence to 
support any subjective complaints.  

All tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

3.  Thereafter, after insuring that any 
additional development deemed to be 
necessary by the VCAA has been 
accomplished, the RO should again 
adjudicate the veteran's claim of 
entitlement to an increased rating for 
the service-connected intervertebral disc 
syndrome at L5-S1.  Consideration should 
be given the provisions of 38 C.F.R. §§ 
4.40 and 4.45, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


